*792Judgment, in so far as appealed from, and order denying motion to set aside the verdict, affirmed, with costs. No opinion. Order denying motion to vacate certificate reversed upon the law and the facts, with ten dollars costs, and motion granted, the court being of opinion that the suit upon the two notes recognized that they were given in discharge of the debt, and the defendant, having prevailed upon the separate cause of action on one of the notes, was entitled to costs. (Civ. Prac. Act, § 1483; Blashfield v. Blashfield, 41 Hun, 249.) Young, Kapper, Hagarty, Tompkins and Davis, JJ., concur.